                    IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA


KRISTOFFER LEE GARNER,
              Plaintiff,
vs.
STATE OF ALASKA,
                                               Case No. 3:20-cv-00318-RRB
              Defendant.


                               ORDER OF DISMISSAL

              Kristoffer Lee Garner, an Alaska prisoner representing himself, has

filed a Complaint under 42 U.S.C. § 1983, claiming that the State of Alaska failed

to afford him a speedy trial in his state court criminal case, and a Prisoner’s

Application to Waive Prepayment of the Filing Fee under 28 U.S.C. § 1915(a). 1

Mr. Garner requests $75,001 in both compensatory damages and in punitive

damages, an order requiring Defendant to “grant complaint,” and a declaration that

“laws be fulfilled as filed and payed.” 2

                            SCREENING REQUIREMENT

              Federal law requires a court to conduct an initial screening of a civil

complaint filed by a self-represented prisoner who seeks to waive prepayment of




      1
          Dockets 1, 3.
      2
          Docket 1 at 8.



          Case 3:20-cv-00318-RRB Document 5 Filed 03/04/21 Page 1 of 7
the filing fee. In this screening, the Court shall dismiss the case if it determines

that the action:

               (i)     is frivolous or malicious;

               (ii)    fails to state a claim on which relief may be granted; or

               (iii)   seeks monetary relief against a defendant who is immune from
                       such relief. 3

               To determine whether a complaint states a valid claim for relief, courts

consider whether the complaint contains sufficient factual matter that, if accepted

as true, “state[s] a claim to relief that is plausible on its face.” 4 In conducting its

review, a court must liberally construe a self-represented plaintiff’s pleading and

give the plaintiff the benefit of the doubt. 5 Before a court may dismiss any portion

of a complaint for failure to state a claim upon which relief may be granted, the

court must provide the plaintiff with a statement of the deficiencies in the complaint

and an opportunity to amend or otherwise address the problems, unless to do so

would be futile. 6


       3
           28 U.S.C. § 1915(e)(2)(B); see also 28 U.S.C. § 1915A(a), (b).
       4
         Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 570 (2007)). In making this determination, a court may consider “materials
that are submitted with and attached to the Complaint.” United States v. Corinthian
Colleges, 655 F.3d 984, 999 (9th Cir. 2011) (citing Lee v. L.A., 250 F.3d 668, 688 (9th
Cir. 2001)).
       5
        See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citing Bretz v. Kelman,
773 F.2d 1026, 1027 n.1 (9th Cir. 1985) (en banc)).
       6
         See Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (citing
Albrecht v. Lund, 845 F.2d 193, 195 (9th Cir. 1988)).

Case 3:20-cv-00318-RRB, Garner v. State of Alaska
Order of Dismissal
Page 2 of 7

           Case 3:20-cv-00318-RRB Document 5 Filed 03/04/21 Page 2 of 7
                                      DISCUSSION

                “Title 42 U.S.C. § 1983, provides a remedy for deprivations of rights

secured by the Constitution and laws of the United States when that deprivation

takes place ‘under color of any [law] . . . of any State or Territory. . . .’” 7 This federal

statute “is not itself a source of substantive rights,” but provides “a method for

vindicating rights [found] elsewhere.” 8 Mr. Garner asserts that his right to a speedy

trial has been violated by state action, due to delays caused by the Covid-19

pandemic. 9 Under § 1983, a plaintiff must “plead that (1) the defendants acting

under color of state law (2) deprived plaintiffs of rights secured by the Constitution

or federal statutes.” 10

                However, a prisoner may not initially bring a claim that collaterally

attacks his state court conviction or sentence under 42 U.S.C. § 1983. Where a

§ 1983 action alleges constitutional violations that would necessarily question or

concern the validity of a state court conviction or sentence, the prisoner must

establish that the underlying sentence or conviction has been “reversed on direct


       7
          Lugar v. Edmondson Oil, Co., 457 U.S. 922, 924 (1982) (citing § 1983); see also
U.S. Const. amend. XIV (“No State shall make or enforce any law which shall abridge the
privileges or immunities of citizens of the United States; nor shall any State deprive any
person of life, liberty, or property, without due process of law; nor deny to any person
within its jurisdiction the equal protection of the laws.”).
       8
         Graham v. Connor, 490 U.S. 386, 393–94 (1989) (quoting Baker v. McCollan,
443 U.S. 137, 144 n.3 (1979)).
       9
            Docket 1 at 3–5.
       10
            Gibson v. United States, 781 F.2d 1334, 1338 (9th Cir. 1986).

Case 3:20-cv-00318-RRB, Garner v. State of Alaska
Order of Dismissal
Page 3 of 7

            Case 3:20-cv-00318-RRB Document 5 Filed 03/04/21 Page 3 of 7
appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by a federal court’s

issuance of a writ of habeas corpus.” 11 This rule applies regardless of whether the

prisoner seeks damages or injunctive relief, or who the target of the suit is, 12 “if

success in that action would necessarily demonstrate the invalidity of confinement

or its duration.” 13

                The Court takes judicial notice 14 that, on January 8, 2021, Mr. Garner

entered a guilty plea, and has been convicted and sentenced for felony assault in

the Superior Court for the State of Alaska, 15 and he remains in state custody. 16

Because Mr. Garner challenges his confinement, Heck v. Humphrey bars his



       11
            Heck v. Humphrey, 512 U.S. 477, 487 (1994).
       12
         The State of Alaska, for instance, is immune from relief from suits under § 1983.
See Northern Ins. Co. of New York v. Chatham County, Ga., 547 U.S. 189, 193 (2006)
(“States and arms of the State possess immunity from suits authorized by federal law.”).
However, regardless of anyone Mr. Garner were to name as a defendant, this case must
be dismissed, because neither his conviction or his sentence has been invalidated.
       13
            Wilkinson v. Dotson, 544 U.S. 74, 81–82 (2005).
       14
          Judicial notice is the “court’s acceptance, for purposes of convenience and
without requiring a party’s proof, of a well-known and indisputable fact; the court’s power
to accept such a fact.” Black’s Law Dictionary (11th ed. 2019); see also Foster Poultry
Farms v. Alkar-Rapidpak-MP Equip., Inc., 868 F. Supp. 2d 983, 990 (E.D. Cal. 2012)
(“Courts routinely take judicial notice of publicly available records . . . from other court
proceedings.”) (citing Engine Mfrs. Ass’n v. South Coast Air Quality Management Dist.,
498 F.3d 1031, 1039 n. 2 (9th Cir. 2007) (additional citation omitted)); Fed. R. Evid. 201.
        See State of Alaska v. Kristopher Lee Garner, Alaska Superior Court Case
       15

No. 3AN-19-05941CR. https://records.courts.alaska.gov/eaccess/search.
       16
         See https://vinelink.vineapps.com/search/AK/Person (currently showing DOC
supervised custody at a halfway house).

Case 3:20-cv-00318-RRB, Garner v. State of Alaska
Order of Dismissal
Page 4 of 7

            Case 3:20-cv-00318-RRB Document 5 Filed 03/04/21 Page 4 of 7
claims for relief at this time. And before conviction, but while a criminal case is

ongoing, the Younger abstention doctrine prevents federal courts from interfering

in a state case through a § 1983 action, 17 even if the plaintiff requests money

damages. 18 This Court may only address Mr. Garner’s claim, that he was denied

his right to a speedy trial in state court, if he ultimately is successful in his

appropriate challenges to his conviction or sentence.

                To challenge a conviction or sentence, or both, in federal court, one

may file a habeas petition under 28 U.S.C. § 2254. But first, a petitioner must

either (A) exhaust “the remedies available in the courts of the State” or (B) show

“there is an absence of available State corrective process; or circumstances exist

that render such process ineffective to protect the rights of the applicant.” 19 To

satisfy the “fairly present” requirement, the petitioner actually must present his or

her federal claim to “each appropriate state court (including a state supreme court

with powers of discretionary review),” so that each court is alerted to the federal




       17
            Younger v. Harris, 401 U.S. 37, 41 (1971).
       18
            Washington v. Los Angeles County Sheriff’s Department, 833 F.3d 1048, 1058
(9th Cir. 2016) (extending Younger to suits for damages). And a defendant who is in
custody before trial may bring federal challenges, under 28 U.S.C. § 2241, but also only
after exhausting the available state court remedies. See Braden v. 30th Judicial Circuit
Court of Kentucky, 410 U.S. 484, 488 (1973) (allowing petitioner to raise speedy trial claim
prior to trial where he had exhausted available state remedies); Stow v. Murashige, 389
F.3d 880, 886 (9th Cir. 2004).
       19
            28 U.S.C. § 2254(b)(1).

Case 3:20-cv-00318-RRB, Garner v. State of Alaska
Order of Dismissal
Page 5 of 7

            Case 3:20-cv-00318-RRB Document 5 Filed 03/04/21 Page 5 of 7
nature of the claim. 20 In Alaska, this means that a claim must first be presented to

the Alaska Superior Court. If the petitioner disagrees with that result, the claim

should be raised to the Alaska Court of Appeals, and if the petitioner disagrees

with that result, the claim should be raised in a petition for hearing to the Alaska

Supreme Court. A federal court may not entertain a habeas petition unless the

petitioner has exhausted all available and adequate state court remedies for every

claim in the petition. 21

                The Court takes judicial notice that neither Mr. Garner’s state court

conviction, nor the fact or duration of his confinement, have been invalidated. 22

Thus, the Court may not review the merits of this case.

       Accordingly, IT IS HEREBY ORDERED:

   1. This case is DISMISSED WITHOUT PREJUDICE for failure to state a claim

       for relief. 23



        Baldwin v. Reese, 541 U.S. 27, 29 (2004) (citing Duncan v. Henry, 513 U.S. 364,
       20

365–66 (1995) (per curiam)).
       21
            Rose v. Lundy, 455 U.S. 509, 510 (1982).
       22
          See westlaw.com; https://records.courts.alaska.gov/eaccess/search; https://
appellate-records.courts.alaska.gov/CMSPublic/Search.
       23
          This dismissal is not a strike under 28 U.S.C. § 1915(g), which prohibits a
prisoner who files more than three actions or appeals in any federal court in the United
States which are dismissed as frivolous or malicious or for failure to state a claim upon
which relief may be granted, from bringing any other actions without prepayment of fees
unless the prisoner can demonstrate that he or she is in “imminent danger of serious
physical injury.” See Washington, 833 F.3d at 1057 (“Because Washington’s Heck-
barred damages claims are thus intertwined with his habeas challenge to the underlying
sentence, we decline to impose a strike with respect to his entire action.”); see also id. at

Case 3:20-cv-00318-RRB, Garner v. State of Alaska
Order of Dismissal
Page 6 of 7

            Case 3:20-cv-00318-RRB Document 5 Filed 03/04/21 Page 6 of 7
   2. The Application to Waive Prepayment of the Filing Fee is DENIED as moot.

   3. The Clerk of Court shall enter a final judgment accordingly.

      Dated at Anchorage, Alaska this 4th day of March, 2021.

                                                /s/ Ralph R. Beistline
                                                RALPH R. BEISTLINE
                                                Senior United States District Judge




1058 (“We hold that a dismissal due to Younger abstention, similar to a dismissal under
Rule 12(b)(1) for lack of subject-matter jurisdiction, is not a strike under the PLRA.”).

Case 3:20-cv-00318-RRB, Garner v. State of Alaska
Order of Dismissal
Page 7 of 7

         Case 3:20-cv-00318-RRB Document 5 Filed 03/04/21 Page 7 of 7
